UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

: KRISTOPHER R. OLSON, CHRISTOPHER                                   Case No. 1:20-cv-00632-JSR
  LOPEZ, WARREN BARBER, CHRISTOPHER                    ·'            Case No. 1:20-cv-01000-JSR
  CLIFFORD, and ERIK LIPTAK, individually
  and on behalf of all others similarly situated,                  :, DECLARATION OF DAVIDS.
                                                                        GOLUB IN SUPPORT OF
                                       Plaintiffs,              PLAINTIFFS' MEMORANDUM IN
                                                                   OPPOSITION TO DEFENDANTS
                        -v-                                     ' . MAJOR LEAGUE BASEBALL
                                                                     AND MLB ADVANCED MEDIA,
 MAJOR LEAGUE BASEBALL; MLB                                      . , L.P.'S MOTION TO DISMISS
                                                            '    '
 ADVANCED MEDIA, L.P.; HOUSTON
 ASTROS, LLC; and BOSTON RED SOX
 BASEBALL CLUB, L.P.,                                           :!




                                      Defendants.



       I, DAVID S. GOLUB, declare, pursuant to 28 U.S.C. § 1746, as follows:

       1.      I am a member ofthe law firm Silver Golub & Teitell LLP, attorneys for
                                                '
Plaintiffs Kristopher R. Olson, Christopher Lopez, Warren Barber, Christopher Clifford, and

Erik Liptak in this action. I submit this Declaration to identify two exhibits submitted in support

of Plaintiffs' Memorandum in Opposition to Defendants Major League Baseball and MLB

Advanced Media, L.P.' s Motion to Dismiss the Amended Class Action Complaint.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of Major League Baseball

Commissioner Robert D. Manfred, Jr.'s "Commissioner's statement regarding Red Sox-Yankees

violations," dated September 15,2017, available at the URL: https://www.mlb.com/press-

release/commissioner-s-statement-regarding-red-sox-yankees-violations-254435818.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of a printout of the

following news article: Jason Mastrodonato, "MLB punishes Red Sox with only a fine for Apple
Watch Scandal", BOSTON HERALD, dated September 15, 2017, available at the URL:

https://www.bostonherald.com/20 17/09115/mlb-punishes-red-sox-with-only-a-fine-for-apple-

watch-scandal/.

                                          *       *       *
       I declare under penalty of perjury that the foregoing is true and correct. · ·

Executed on March 6, 2020.




                                                                    Is/ David S. Golub
                                                                    DAVID S. GOLUB




                                                  2
                                        CERTIFICATION

       I hereby certify that on March 6, 2020, the foregoing was filed electronically and served

by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to

all parties by operation of the Court's electronic filing system. Parties may access this filing

through the Court's CMIECF System.


                                                       Is/ David S. Golub
                                                      DAVID S. GOLUB




                                                  3
